Exhibit 10.31




Following is a summary of the compensation arrangement between Northeast
Utilities and the members of its Board of Trustees.




Each Trustee who is not an employee of Northeast Utilities or its subsidiaries
receives an annual retainer.  The Lead Trustee and the Chairs of the Audit,
Compensation, Corporate Affairs, Corporate Governance and Finance Committees
receive additional annual retainers.  All retainers are payable quarterly.  The
following table sets forth the amounts of the retainers for 2006:




  

2006

 

Trustees

$45,000

 

Lead Trustee

$50,000

 

Audit Committee Chair

$20,000

 

Compensation Committee Chair

$15,000

 

Corporate Responsibility Committee Chair

$  7,500

 

Corporate Governance Committee Chair

$  7,500

 

Finance Committee Chair

$10,000

  

One-half of the value of the retainers to the Chairs of the Audit and
Compensation Committees is payable in the form of common shares of NU.  

For 2006, non-employee Trustees received $1,500 for each meeting of the full
Board and $1,250 for each Committee meeting through March 7, 2006, regardless of
whether attendance was in person or by conference telephone.  Subsequent to
March 7, 2006, Trustees will receive $1,500 for each Board meeting and each
Committee meeting attended, regardless of whether attendance is in person or by
conference telephone.

A non-employee Trustee who is asked by either the Board of Trustees or the
Chairman of the Board to perform extra Board-related services in the interest of
the Northeast Utilities System may receive additional compensation of $750 per
half-day plus necessary expenses.  In addition, when the spouses of Trustees are
invited to attend functions of the Board, the Company pays for the
travel-related expenses of the spouses that attend such functions.  The payment
of a Trustee's spousal expenses is considered imputed income to the individual
Trustee and the Company makes a gross-up payment to each such Trustee to cover
the tax liability for the imputed income associated with such spousal expenses.

In January 2006, each non-employee Trustee was granted 3,000 restricted share
units (RSU) under the Incentive Plan.  Each RSU has the value of one common
share of the company.    If a Trustee leaves the Board prior to January 10,
2007, such Trustee will forfeit a pro rata portion of these units.  Absent such
forfeiture, and subject to any deferral election in effect, half of these units
will be paid as newly-issued shares in January 2007 and half will be paid as
newly-issued shares as of the earlier of January 10, 2011, the departure from
the Board of Trustees for any reason, Change of Control, death or disability.



